UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-7400



RICHARD E. BLACKBURN,

                                             Plaintiff - Appellant,

         versus


GERALDINE P. MIRO, Warden (ACI); SERGEANT
MILLER, Jasper Unit (ACI); MR. MCCANTS, Asso-
ciate Warden (ACI), personally and in his
official capacity; PARKER EVATT, individually
and in his official capacity; JANE DOE,
individually and in their official capacity;
RICHARD ROE, individually and in their offi-
cial capacity,

                                            Defendants - Appellees,

         and

DOCTOR FENDER, individually and as Agent of
Correctional Medical Systems, Incorporated;
SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
CORRECTIONAL MEDICAL SERVICES (CMS),

                                                         Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Patrick Michael Duffy, District
Judge. (CA-94-2649-23-9)


Submitted:   September 25, 1997          Decided:   October 20, 1997
Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard E. Blackburn, Appellant Pro Se.     Holly Saleeby Atkins,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court's orders denying relief
on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the

record and the district court's opinions accepting the magistrate

judge's recommendations and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Blackburn v.
Miro, No. CA-94-2649-23-9 (D.S.C. Aug. 28, 1995; Aug. 8, 1996). We
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2